       Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                      Plaintiff,                §
                                                §
v.                                              §   CIVIL ACTION NO. 6:19-CV-00242
                                                §
ELIZABETH ANN BOLDEN,                           §
                                                §
                      Defendant.                §

                                         COMPLAINT

       NOW COMES the United States of America and files this Complaint as follows:

                                      INTRODUCTION

       1.      The mission of the United States Department of Veterans Affairs (“VA”) is to

care for United States military veterans and their eligible dependents. As a part of that mission,

the VA is charged with all aspects of managing veterans benefits programs.

       2.      The VA manages several programs including the dependency and indemnity

compensation program which pays monthly benefits to the surviving spouse of a veteran. 38

U.S.C. §1311. The program does not pay benefits to non-dependent children.

       3.      This action seeks triple damages and civil monetary penalties under the False

Claims Act based upon the false claims and false records or statements made or used by

Elizabeth Ann Bolden (“Bolden” or “Defendant”) in order to obtain VA benefits. Alternatively,

this action seeks damages for payment by mistake of fact, unjust enrichment and conversion.




                                                1
       Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 2 of 7



                                               PARTIES

       4.     Plaintiff is the United States of America.

       5.     The Defendant is Elizabeth Ann Bolden. Bolden is a resident of Temple, Texas.

                               JURISDICTION AND VENUE

       6.     This Court has jurisdiction pursuant to 31 U.S.C. §3732(a), 28 U.S.C. § 1331, and

28 U.S.C. §1345.

       7.     Venue is proper in the Western District of Texas under 28 U.S.C. §1391(b) and

31 U.S.C. §3732(a) because the conduct which gave rise to this complaint occurred here.

                                STATEMENT OF THE CASE

       8.     Bolden is the surviving daughter of Edgar and Ruth Simpson.

       9.     Edgar Simpson received VA benefits based on his military service.            Edgar

Simpson died in 2006.

       10.    As the surviving spouse of Edgar Simpson, Ruth J. Simpson was entitled to

dependency and indemnity compensation benefits from the VA following Edgar Simpson’s

death. Ruth Simpson died in November 2011.

       11.    At the time of Ruth Simpson’s death, Bolden was not a dependent child of Ruth

Simpson and was not entitled to Ruth Simpson’s dependency and indemnity compensation

benefits.

       12.    Following Ruth Simpson’s death, Bolden continued to receive checks payable to

Ruth Simpson. Bolden deposited these checks and used the funds for her own benefit. Bolden

was not entitled to the benefits, but retained these payments. Bolden did not return any of these




                                                2
       Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 3 of 7



payments to the VA, she did not inform the VA of Ruth Simpson’s death, and she did not inform

the VA that the payments for Ruth Simpson should cease.

       13.    The payments Bolden received in Ruth Simpson’s name from the VA following

Ruth Simpson’s death are reflected in the chart below:

         Payment Date                  Amount
         12/30/2012                     $  1,215.00
         2/1/2013                       $  1,215.00
         3/1/2012                       $  1,215.00
         4/1/2013                       $  1,215.00
         5/1/2013                       $  1,215.00
         5/31/2013                      $  1,215.00
         7/1/2013                       $  1,215.00
         8/1/2013                       $  1,215.00
         8/30/2013                      $  1,215.00
         10/1/2013                      $  1,215.00
         11/1/2013                      $  1,215.00
         11/29/2013                     $  1,215.00
         12/31/2013                     $  1,233.23
         1/31/2014                      $  1,233.23
         2/28/2014                      $  1,233.23
         4/1/2014                       $  1,233.23
         5/1/2014                       $  1,233.23
         5/30/2014                      $  1,233.23
         7/1/2014                       $  1,233.23
         10/31/2014                     $  1,233.23
         12/1/2014                      $  1,233.23
         12/31/2014                     $  1,254.19
         1/30/2015                      $  1,254.19
         2/27/2015                      $  1,254.19
         4/1/2015                       $  1,254.19
         5/1/2015                       $  1,254.19
         6/1/2015                       $  1,254.19
         7/1/2015                       $  1,254.19
         TOTAL                         $  34,458.40




                                               3
       Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 4 of 7



       14.    As a result of Bolden’s false statements and failure to disclose Ruth Simpson’s

death, the VA paid benefits to which Bolden was not entitled in the approximate amount of

$34,458.40.

                             FIRST CAUSE OF ACTION
                      FALSE CLAIMS ACT, 31 U.S.C. § 3729(a)(1)(G)

        15.   The United States re-alleges and incorporates the preceding paragraphs.

        16.   By virtue of the acts described above, Bolden knowingly made, used, or caused to

be made or used, a false record or statement material to an obligation to pay or transmit money

or property to the Government, and knowingly concealed or knowingly and improperly avoided

or decreased an obligation to pay or transmit money or property to the Government, all in

violation of the False Claims Act, 31 U.S.C. § 3729(a)(1)(G).

       17.    The United States suffered actual damages of at least $34,458.40, and is entitled

to treble damages of $103,375.20, and civil penalties under the False Claims Act, 31 U.S.C.

§3729 et seq. as amended.

                               SECOND CAUSE OF ACTION
                             PAYMENT BY MISTAKE OF FACT

       18.    The United States re-alleges and incorporates the preceding paragraphs.

       19.    As a result of the conduct described above, Bolden obtained federal funds that

were not properly payable.

       20.    At the time such payments were made, the United States, through the VA, was not

aware of Bolden’s wrongful conduct or Ruth Simpson’s death. Had the VA known that Ruth

Simpson was deceased, it would not have approved the continued payment of her VA benefits to

Bolden. All payments made after Ruth Simpson’s death were done by mistake of fact.



                                               4
          Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 5 of 7



          21.   As a consequence, the United States is entitled to recover those funds which were

mistakenly paid in the amount of $34,458.40.

                                 THIRD CAUSE OF ACTION
                                  UNJUST ENRICHMENT

          22.   The United States re-alleges and incorporates the preceding paragraphs.

          23.   As a result of the conduct described above, Bolden obtained federal funds to

which she was not entitled.

          24.   In consequence of the acts set forth above, Bolden has been unjustly enriched at

the expense of the United States under circumstances directing that in equity and good

conscious, the money should be returned to the United States.

                                FOURTH CAUSE OF ACTION
                                     CONVERSION

          25.   The United States re-alleges and incorporates the preceding paragraphs.

          26.   This is a claim for conversion of government property.

          27.   Bolden obtained funds belonging to the United States.

          28.   Bolden retained, dissipated, and failed to return VA benefit funds to the United

States.

          29.   Bolden wrongfully exercised dominion and control over VA benefit funds to the

exclusion of and inconsistent with the rights of the United States.

          30.   Bolden acted with malice.

          31.   Bolden’s continuous and long-term acceptance, taking, and dispensing of funds

was wanton and malicious.

          32.   Bolden is liable to the United States for actual and exemplary damages, in

amounts to be determined at trial.

                                                 5
       Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 6 of 7



                                      CONCLUSION

       WHEREFORE, Plaintiff prays that that the Court grant judgment for the United States

against Bolden as follows:

       1.      For civil penalties for each false claim, pursuant to 31 U.S.C. § 3729(a);

       2.      For three times the amount of actual damages proved pursuant to 31 U.S.C.

       § 3729(a);

       3.      For damages proved for payments made under mistake of fact, unjust enrichment,

and conversion; and

       4.      For reasonable attorney’s fees, costs, and expenses incurred by the United States

in prosecuting this action;

       5.      Post-judgment interest at the rates permitted by law; and

       6.      For such other and further relief as may be appropriate and authorized by law.

                                                     Respectfully submitted,

                                                     JOHN F. BASH
                                                     United States Attorney

                                             By:     /s/Jacquelyn M. Christilles
                                                     JACQUELYN M. CHRISTILLES
                                                     Assistant United States Attorney
                                                     Texas State Bar No. 24075431
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7100
                                                     Fax: (210) 384-7312
                                                     E-mail: jacquelyn.christilles@usdoj.gov
                                                     ATTORNEYS FOR
                                                     UNITED STATES OF AMERICA




                                                6
Case 6:19-cv-00242-ADA-JCM Document 1 Filed 04/03/19 Page 7 of 7




                                                      6:19-CV-00242
                                                                                                                                                  Civil Action No. 6:19-CV-00242
                            Case 6:19-cv-00242-ADA-JCM Document 1-1 Filed 04/03/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    ELIZABETH ANN BOLDEN

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jacquelyn M. Christilles, U.S. Attorney's Office
601 NW Loop 410, Suite 600, San Antonio, Texas 78216


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           31 U.S.C. § 3732
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
04/03/2019                                                              Jacquelyn M. Christilles
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
